Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, 14, and 16 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Cesare A. Sclafani (Reg. No. 59587) on December 14 2021.

Listing of Claims

(Currently Amended) A passenger support device comprising: 
a camera; 
a processor; and 
memory storing instructions that, when executed by the processor, cause the processor to: 
set behavior items to be performed by a passenger by a time a vehicle arrives at a destination, set an order of performing the behavior items, and inform the passenger of the behavior items to be performed based on the order; 
determine that the behavior items cannot be performed by the time the vehicle arrives at the destination; 

remove the confirmed behavior item from the behavior items to be performed; 
analyze, using artificial intelligence, actions of the passenger performing the behavior items from images captured by the camera; 
predict, using the artificial intelligence and an analysis result, an action of the passenger performing the behavior items; 
support the predicted action of the passenger performing the behavior items, based on each of the behavior items; [[and]] 
store a history of behavior items performed, a time required to perform the behavior items, and a frequency of performing the behavior items; and 
select the behavior items to be performed in order of the frequency such that performing the behavior items is finished by the time the vehicle arrives at the destination.
(Previously presented) The passenger support device according to claim 1, wherein the processor indicates a behavior item to be performed next after performing each of the behavior items is finished.
(Previously presented) The passenger support device according to claim 1, wherein the processor indicates each of the behavior items by display on a display medium and by sound output from a sound output portion.
(Previously presented) The passenger support device according to claim 1, wherein the processor further: receives input indicating addition, removal, and a change in the order of performing the behavior items, from the passenger; and sets the behavior items to be performed and the order of performing the behavior items based on the received input.
(Previously presented) The passenger support device according to claim 4, wherein the processor further acquires a required time for the vehicle to reach the destination, wherein the processor sets the behavior items to be performed such that the behavior items are finished by the required time.
(Previously presented) The passenger support device according to claim 4, wherein the processor receives the input indicating addition, the removal, and the order of performing the behavior items on an interactive basis.
(Previously presented) The passenger support device according to claim 1, further comprising a robot arm that supports the action of the passenger performing one of the behavior items.
(Previously presented) The passenger support device according to claim 7, wherein the robot arm is activated in accordance with the behavior item and the recognized action of the passenger.
(Currently Amended) A passenger support method, comprising: 
setting behavior items to be performed by a passenger, by a time a vehicle arrives at a destination and setting an order of performing the behavior items; 
informing the passenger of the behavior items to be performed based on the order; 
determining that the behavior items cannot be performed by the time the vehicle arrives at the destination; 
requesting that the passenger confirm a behavior item can be omitted; 
removing the confirmed behavior item from the behavior items to be performed; 
analyzing, using artificial intelligence, actions of the passenger performing the behavior items from images captured by a camera; 

supporting the predicted action of the passenger performing the behavior items, based on each of the behavior items; [[and]] 
storing a history of behavior items performed, a time required to perform the behavior items, and a frequency of performing the behavior items; and 
selecting the behavior items to be performed in order of the frequency such that performing the behavior items is finished by the time the vehicle arrives at the destination.
(Currently Amended) A non-transitory storage medium that stores a program causing a computer to execute a passenger support processing, the processing comprising: 
setting behavior items to be performed by a passenger, by a time a vehicle arrives at a destination and setting an order of performing the behavior items; 
informing the passenger of the behavior items to be performed based on the order;
 determining that the behavior items cannot be performed by the time the vehicle arrives at the destination; 
requesting that the passenger confirm a behavior item can be omitted; 
removing the confirmed behavior item from the behavior items to be performed; 
analyzing, using artificial intelligence, actions of the passenger performing the behavior items from images captured by a camera; predicting, using the artificial intelligence and an analysis result, an action of the passenger performing the behavior items; 

storing a history of behavior items performed, a time required to perform the behavior items, and a frequency of performing the behavior items; and 
selecting the behavior items to be performed in order of the frequency such that performing the behavior items is finished by the time the vehicle arrives at the destination.
(Canceled)
(Previously presented) The passenger support device according to claim 1, wherein the processor further: receives input indicating a change in the order of performing the behavior items, without addition or removal, from the passenger; and change the order of performing the behavior items based on the received input.
(Canceled)
 (Previously presented) The method according to claim 9, further comprising: receiving input indicating a change in the order of performing the behavior items, without addition or removal, from the passenger; and changing the order of performing the behavior items based on the received input.
(Canceled)
 (Previously presented) The non-transitory storage medium according to claim 10, wherein the processing further comprises: receiving input indicating a change in the order of performing the behavior items, without addition or removal, from the passenger; and changing the order of performing the behavior items based on the received input.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art teaches a system that assists a vehicle passenger with tasks/behaviors the passenger is trying to perform. It determines what tasks to complete based on time to a destination and displays them to a passenger. The system uses sensors to predict when the passenger is trying to perform a task/behavior and attempts to assist them. For example detecting that the passenger wishes to sleep and auto reclining the seat for them.
Regarding claims 1, 9, and 10 taken independently or in combination with the prior art of record fails to teach or render obvious “store a history of behavior items performed, a time required to perform the behavior items, and a frequency of performing the behavior items; and select the behavior items to be performed in order of the frequency such that performing the behavior items is finished by the time the vehicle arrives at the destination.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urmson et al. (US 20170193627 A1) teaches “In addition, the server computing devices may process the shared user information and ride history in order to generate task metrics for the user. Task metrics may define tasks that the user is likely to perform or locations to which the user will or has gone.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668